77668: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-39611: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77668


Short Caption:BYRNE VS. SUNRIDGE BUILDERS, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A742143Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/17/2018 / Tanksley, ThomasSP Status:Completed


Oral Argument:07/06/2020 at 1:00 PMOral Argument Location:Carson City


Submission Date:07/06/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJanette ByrneMichael A. Arata
							(Springel & Fink, LLP)
						Lee S. Molof
							(Molof & Vohl)
						Adam H. Springel
							(Springel & Fink, LLP)
						Robert C. Vohl
							(Molof & Vohl)
						Wendy L. Walker
							(Springel & Fink, LLP)
						


RespondentBryant Masonry, LLCWill A. Lemkul
							(Morris Sullivan Lemkul/Las Vegas)
						Jeffrey I. Pitegoff
							(Pitegoff Law Office)
						Christopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentDMK Concrete, Inc.Kevin A. Brown
							(Brown, Bonn & Friedman, LLP)
						Aaron M. Young
							(Brown, Bonn & Friedman, LLP)
						


RespondentGreen Planet Landscaping, LLCJonathan P. Rolle
							(Wolfenzon Rolle)
						Bruno Wolfenzon
							(Wolfenzon Rolle)
						


RespondentLands West Builders, Inc.Robert E. Schumacher
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Brian K. Walters
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentLifeguard Pool Maint.Jacquelyn M. Franco
							(Stephenson & Dickinson, P.C.)
						Marsha L. Stephenson
							(Stephenson & Dickinson, P.C.)
						


RespondentPrestige Roofing, Inc.Kevin A. Brown
							(Brown, Bonn & Friedman, LLP)
						Aaron M. Young
							(Brown, Bonn & Friedman, LLP)
						


RespondentPyramid PlumbingBryce B. Buckwalter
							(Keating Law Group)
						


RespondentRivera Framing, Inc.David R. Johnson
							(Law Offices of David R. Johnson, PLLC)
						


RespondentS&L Roofing, Inc.Will A. Lemkul
							(Morris Sullivan Lemkul/Las Vegas)
						Jeffrey I. Pitegoff
							(Pitegoff Law Office)
						Christopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentSunridge Builders, Inc.Athanasia Economy Dalacas
							(Resnick & Louis, P.C./Las Vegas)
						Lena M. Louis
							(Resnick & Louis, P.C./Las Vegas)
						Roger W. Strassburg
							(Resnick & Louis, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/14/2018Filing FeeFiling Fee Paid. $250.00 from Springel & Fink.  Check no. 1033. (SC)


12/14/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-908865




12/14/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


12/14/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-908868




12/17/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)18-908999




12/19/2018Notice of Appeal DocumentsFiled Notice of Appeal. (Second NOA) (SC)18-909534




01/04/2019Notice/IncomingFiled Appellant's Amended Certificate of Service for Appellant's Docketing Statement. (SC)19-00613




01/04/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC).19-00648




01/22/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-03288




01/23/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.  (SC)19-03585




02/06/2019Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)19-05707




03/05/2019Notice/IncomingFiled Appellant's Request to Supplement Transcript Designation. (SC)19-09901




03/11/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have 5 days from the date of this order to serve, and file in this court, a file-stamped transcript request form that complies with NRAP 9(a).  (SC)19-10613




03/13/2019Transcript RequestFiled Supplemental Certificate of No Transcript Request. (SC)19-11188




04/17/2019MotionFiled Appellant's Request for Extension of Time (Opening Brief). (SC)19-16907




04/17/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: May 23, 2019. (SC)19-16940




05/21/2019AppendixFiled Appellant's Appendix Vol. 1. (SC)19-22226




05/21/2019AppendixFiled Appellant's Appendix Vol. 2. (SC)19-22231




05/21/2019AppendixFiled Appellant's Appendix Vol. 3. (SC)19-22234




05/21/2019AppendixFiled Appellant's Appendix Vol. 4. (SC)19-22236




05/21/2019AppendixFiled Appellant's Appendix Vol. 5. (SC)19-22238




05/21/2019BriefFiled Appellant's Opening Brief. (SC)19-22241




05/23/2019Notice/IncomingFiled Respondent Circle S Develompent dba Deck Systems of Nevada's Notice of Bankruptcy. (SC)19-22520




06/07/2019MotionFiled Respondents' Request for Extension of Time. (SC)19-24816




06/07/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Briefs due: July 22, 2019. (SC)19-24846




06/14/2019Order/ProceduralFiled Order Dismissing Appeal in Part.  This appeal is dismissed as to respondent Circle S.  This dismissal is without prejudice to appellant's right to move for reinstatement within 60 days of either the lifting of the bankruptcy stay or final resolution of the bankruptcy proceedings, if appellant deems such a motion appropriate at that time.  (SC)19-25839




07/19/2019BriefFiled Respondent Green Planet Landscaping, LLC's Answering Brief (REJECTED PER NOTICE ISSUED ON 07/22/19). (SC)


07/22/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief from Respondent Green Planet Landscaping due: 5 days. (SC)19-30718




07/22/2019BriefFiled Respondent Green Planet Landscaping, LLC's Answering Brief.19-30788




07/22/2019BriefFiled Respondents' Answering Brief. (SC)19-30908




07/22/2019AppendixFiled Respondents' Appendix Volume 1. (SC)19-30910




08/16/2019MotionFiled Appellant's Request for Extension of Time (Reply Brief). (SC).19-34572




08/16/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply brief due: September 20, 2019. (SC).19-34584




09/18/2019BriefFiled Appellant's Reply Brief. (SC)19-39004




09/19/2019Case Status UpdateBriefing Completed/To Screening. (SC)


02/28/2020Notice/IncomingFiled Notice of Change of Address - Springel & Fink, LLP.  (SC)20-08113




05/08/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on July 6, 2020, at 1:00 p.m.  Argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument. (SC).20-17518




05/29/2020Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Justice Parraguirre is no longer disqualified and will be participating in the decision of this appeal. (SC)20-20291




06/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-23085




06/26/2020Notice/IncomingFiled Substitution of Attorneys. Roger Strassburg, ESQ with Resnick & Louis, P.C. for Respondent. (SC)20-23801




07/06/2020Order/ProceduralFiled Order Disapproving Substitution of Counsel.  Attorney Roger Strassburg has filed a substitution of counsel purporting to substitute himself in place of Athanasia A. Dalacas as counsel of record for respondent Sunridge Builders, Inc.  The substitution is disapproved because it is not signed by Dalacas or Sunridge Builders.  (SC)20-24725




07/06/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 77668. (SC)


10/29/2020Opinion/DispositionalFiled Authored Opinion.  "Affirmed in part, reversed in part, and remanded."  Before the Court EN BANC.  Author: Stiglich, J., Majority:  Stiglich/Pickering/Gibbons/Hardesty/Parraguirre/Cadish/Silver.  136 Nev. Adv. Opn. No. 69.  (SC)20-39611




11/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Petition for Rehearing due: November 30, 2020. (SC).20-41035




11/25/2020MotionFiled Appellant's Request for Extension of Time (Petition for Rehearing). (SC).20-43030




12/03/2020Order/ProceduralFiled Order Granting Motion. Appellant's petition for rehearing due: December 30, 2020. (SC)20-43784




12/30/2020Filing FeeFiling fee paid. E-Payment $250.00 from Robert C. Vohl. (SC)


12/30/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)20-46948




01/06/2021MotionFiled Motion for Permission to File Nevada Justice Association's Brief of Amicus Curiae in Support of Appellant's Petition for Rehearing. (SC)21-00355




01/13/2021MotionFiled Respondents' (Lands West Builders, Inc.) Opposition to Nevada Justice Association's Motion for Leave to File Brief of Amicus Curiae in Support of Appellant's Petition of Rehearing. (SC)21-01127




02/04/2021Post-Judgment OrderFiled Order Denying Rehearing.  "Rehearing Denied." NRAP 40(c).  fn1[Nevada Justice Association's motion for leave to file an amicus curiae brief in support of appellant's petition for rehearing filed on January 6, 2021, is granted.  The amicus curiae brief was filed on January 6, 2021.]  (SC)21-03415




03/01/2021RemittiturIssued Remittitur. (SC)21-05867




03/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/16/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 2, 2021. (SC)21-05867





Combined Case View